OPINION OF THE COURT
JACK H. COOK, Circuit Judge.
This cause comes before the Court upon the Motion to Compel filed by the Defendant, Boca Raton Community Hospital, Inc., asking that the Court compel Plaintiff to provide said Defendant with a copy of the report of Dr. Paul Buey, Plaintiff’s expert trial witness.
Plaintiff defends against the motion to compel discovery by asserting that Dr. Bucy’s report to Plaintiff’s counsel is privileged as attorney work product.
The question then presented to the Court is whether or not an expert’s report directed to an attorney prior to the expert having been designated as a trial expert is protected from discovery as work product even after the expert has been designated as a trial witness.
The Court is persuaded by American Ladder & Scaffold Company v. Eadie, 120 So.2d 65 (Fla. 3rd DCA 1960), that once the Plaintiff designates the expert witness for use at trial he has waived the work product privilege to reports which the expert has submitted to the attorney, even if those reports were submitted prior to such designation.
. WHEREFORE, for the foregoing reasons, the motion to compel discovery is granted and the Plaintiff shall provide the Defendant with a copy of Dr. Paul Bucy’s reports as requested by the Defendant no later than fourteen (14) days from this date.